—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 27, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a porter by a real estate management company for approximately 15 years. He left his employment in October 2000 and moved to Puerto Rico in order to care for his ailing brother. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because he had left his employment for personal and noncompelling reasons. We affirm.
An employee who leaves his or her job for the purpose of relocating to care for a sick relative may be found to be disqualified from receiving benefits unless there is shown to be a compelling medical necessity for the relocation (see, Matter of Stewart [Commissioner of Labor], 275 AD2d 552; Matter of Morales [Commissioner of Labor], 261 AD2d 685, 686). The record herein fails to demonstrate that claimant’s caring for his brother in Puerto Rico was medically necessary. The report submitted by the brother’s treating physician discloses that the treatment prescribed for him is daily medication and a bland diet. There is, however, no indication that claimant’s brother is incapable of adhering to this regimen on his own. In the absence of a showing that claimant’s relocation to Puerto Rico *690is medically necessary for his brother’s well-being, we conclude that substantial evidence supports the Board’s determination that claimant’s reasons for leaving his employment were personal and noncompelling (see, Matter of Carrasquillo [Commissioner of Labor], 250 AD2d 910; Matter of Scarlino [Sweeney], 243 AD2d 800).
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.